Exhibit 10.45
AGREEMENT


This Agreement (the “Agreement”) is entered into by and between Great Plains
Energy Incorporated, Kansas City Power & Light Company and KCP&L Greater
Missouri Operations Company (collectively, the “Company”), and William G.
Riggins (the “Executive”) as of October 26, 2010 (the “Effective Date”).  Each
of the Company and the Executive is a “Party”, and collectively they are the
“Parties”.


In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the Parties hereto hereby agree as follows:


1.  Executive’s Resignation.  Executive has submitted his resignation as an
officer and employee of the Company, effective as of October 7, 2010 (the
“Resignation Date”), without any further action required by Executive or the
Company.  Executive will be paid his normal salary and  benefits through the
Resignation Date.  After the Resignation Date, in accordance with the Company’s
normal policy, the Company shall pay Executive a lump sum cash payment of all
earned and unpaid salary and any accrued but unused vacation days owed to
Executive as of his Resignation Date.  Executive also shall receive such
benefits as are provided Executive under Company's plans and programs in
accordance with the terms of such plans and programs, Executive’s elections and
this Agreement.  Such benefits shall include, but not necessarily be limited to,
vested benefits under the Management Pension Plan and Supplemental Executive
Retirement Plan, the 401(k) Plan, the Deferred Compensation Plan, and executive
financial planning services.  Executive confirms that any and all Company
property in his possession was returned to the Company as of the Resignation
Date.


2.  Lump Sum Payment.  Within two weeks of the Effective Date, Company shall
also pay to Executive a lump sum cash payment of Five Hundred Sixty Eight
Thousand and Seven Dollars ($568,007.00), less applicable federal, state, and
local tax or other withholdings. Executive acknowledges and agrees that he is
responsible for all federal, state, and local income or earnings taxes and the
Executive's portion of any employment taxes due on payments made under this
Agreement and arising under each of the Company's plans and programs.  Company
has no duty to defend Executive in any tax-related proceeding brought against,
or any inquiry raised with, Executive.
 
3.  Outstanding Equity and Incentive Compensation Awards.  Executive understands
and acknowledges that under the terms and conditions of the Great Plains Energy
Incorporated Amended Long-Term Incentive Plan, effective as of May 1, 2007, and
the Great Plains Energy Incorporated Long-Term Incentive Plan, effective as of
May 5, 1992 and amended as of May 7, 2002, all of Executive’s outstanding Awards
(as that term is defined in the Plans) are forfeited as of the Resignation
Date.  Executive also understands and acknowledges that under the terms and
conditions of the Great Plains Energy Incorporated/Kansas City Power & Light
Company Annual Incentive Plan, amended effective January 1, 2010, Executive’s
outstanding Award under such Plan is forfeited as of the Resignation
Date.   Executive further understands and acknowledges that this Agreement in no
way modifies any terms and conditions of such Plans or his Awards thereunder.
 

 
 

--------------------------------------------------------------------------------

 



 
4.  Releases
 
 
(a)  In consideration for the payments and other benefits received under this
Agreement, Executive voluntarily releases and discharges the Company, all of its
affiliates, or all of its subsidiaries and each of their agents, officers,
directors, employees, and former employees (the "Released Parties"), of and from
any and all claims, demands, counterclaims, liabilities, obligations, suits, or
causes of action of any kind or nature whatsoever whether in their personal or
representative capacities, which the Executive may have had, may now have or may
have in the future, arising from or in any way connected with Executive's
employment by Company and his resignation from Company's employment, or relating
to matters occurring on or before the date hereof. Without limiting in any way
the foregoing, the Executive specifically releases the Released Parties from any
and all claims, demands, counterclaims, liabilities, obligations, causes of
action or suits arising:
 

 
i.
Out of or in any manner related to the employment or termination of the
Executive; or
 
 
ii.
Under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e-5; or
 
 
iii.
Under the Age Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. §
621, et seq., including the provisions of the Older Workers Benefits Protection
Act amendments to the ADEA; or
 
 
iv.
Under the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.;
or
 
 
v.
Under any and all federal, state or local discrimination statutes, laws,
ordinances, regulations or Executive Orders including but not limited to the
Missouri Human Rights Act, or other applicable state discrimination act; or
 
 
vi.
Under Family and Medical Leave Act ("FMLA"), or any comparable state statute; or
 
 
vii.
Under any exception to the employment-at-will doctrine, including any common-law
theory sounding in tort, contract, or public policy; or
 
 
viii.
Under the provisions of any state or local wage and hour law or ordinance; or
 
 
ix.
Under the National Labor Relations Act, as amended, 29 U.S.C. Subsection 141, et
seq.; or
 
 
x.
Under any state "service letter" statute, including but not limited to
Missouri's Service Letter Statute, R.S.Mo., 290.140; or
 
 
xi.
Under the Equal Pay Act of 1963, as amended; or
 
 
xii.
Under the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended,
except this Section 4 shall not be construed as limiting Executive's rights of
election or claim for payment of benefits under the Management Pension Plan or
the 401(k) Plan; or
 
 
xiii.
Under Section 806 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A; or
 
 
xiv.
Under the Change In Control Severance Agreement between Great Plains Energy
Incorporated and the Executive.

 
(b)  Company hereby releases and forever discharges Executive from any and all
liability, claims, and charges, arising from or in any way connected to his
employment. In addition, this Agreement will not cause the termination of, or
extinguish Executive's rights under, the Indemnification Agreement dated as of
December 2, 2008, between Executive and Company.
 
5.  Tax Matters.  To the extent any payments hereunder are subject to Section
409A of the Internal Revenue Code, such payments will be paid in a manner that
will meet the requirements of such section, including regulations or other
guidance issued with respect thereto, such that the payment will not be subject
to the excise tax applicable under such section.  Executive acknowledges and
agrees that he is responsible for all federal, state, and local income or
earnings taxes and the Executive's portion of any employment taxes due on
payments made under this Agreement and arising under each of the Company's plans
and programs.  Company has no duty to defend Executive in any tax-related
proceeding brought against, or any inquiry raised with, Executive.
 
6.  Confidentiality.  Executive covenants and agrees that all prior agreements
relating to confidentiality of proprietary Company information ("Confidential
Information") and trade secrets of which Executive has gained knowledge through
his employment shall remain in effect and survive this Agreement. The terms
Confidential Information and "trade secrets" shall not be deemed to include
information that is accessible to or otherwise known by the public.
 
7.  No Disparagement.  The parties agree and covenant that they will not
disparage one another for any reason, or make any comments that might be harmful
to the other party's reputation. After the Resignation Date, the Company shall
not use the Executive's name in connection with the Company in any announcement,
press release or business communication, unless required by any federal, state
or local law or the Company has obtained the permission of the Executive for
such use.


8.  Other Provisions.
 
(a)  The Company has advised the Executive to consult with counsel prior to the
execution of this Agreement, and Executive and Company acknowledge that they
have fully read and considered the contents of this Agreement, and that they
have had the opportunity to consult with and receive independent legal advice
from counsel of their choice regarding the advisability hereof. Company and
Executive fully, completely, and totally comprehend the provisions hereof and
are in full agreement with each and every one of its terms, conditions, and
provisions.
 
 
(b)  This Agreement shall be construed in accordance with the laws of the State
of Missouri. Any dispute relating to this Agreement shall be brought in an
appropriate Circuit Court of Missouri or the U.S. District Court for the Western
District of Missouri.
 
 
(c)  This Agreement contains the entire agreement between the Executive and
Company concerning the foregoing matters and no change, modification, or waiver
of any provision hereof will be valid unless in writing and signed by the
Parties to be bound.
 
 
(d)  The provisions of this Agreement are severable, and if any paragraph or
part of any paragraph is found to be unenforceable or inoperable, then other
paragraphs or the remainder of the particular paragraph, whichever applies,
shall remain fully valid and enforceable.
 
 
9.           Executive acknowledges that he received this document on October
26, 2010, and that he is legally entitled to consider this Agreement for
twenty-one (21) days before executing this Agreement.  Executive acknowledges
that he may revoke (cancel) this Agreement within seven (7) days after executing
it, by delivering written notice to Michael Chesser, Company's Chairman and
Chief Executive Officer. Unless revoked by Executive within seven (7) days after
execution, this Agreement will be final and binding on the eighth (8th) day
following Executive's execution of this Agreement.
 
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.
 
In witness whereof, the Company and the Executive have signed this agreement as
of the date first above written.


Great Plains Energy Incorporated
Executive
Kansas City Power & Light Company
 
KCP&L Greater Missouri Operations Company
         
By: /s/ Michael J. Chesser
/s/ William G. Riggins
Michael J. Chesser
William G. Riggins
Chairman of the Board and Chief Executive Officer
 


